



EXHIBIT 10.1
 
FIRST AMENDED AND RESTATED
 
SWIFT ENERGY COMPANY
 
2005 STOCK COMPENSATION PLAN
 
November 4, 2008
 
1. PURPOSE.
 
This 2005 Stock Compensation Plan (the “Plan”) is intended as an incentive to
encourage stock ownership by certain officers, employees and directors of SWIFT
ENERGY COMPANY (the “Company”), or of its Subsidiaries (as defined below) so
that they may acquire or increase their proprietary interest in the success of
the Company and Subsidiaries, and to encourage them to remain in the employ of
the Company or of the Subsidiaries or to continue to serve as directors of the
Company.  The Plan is designed to meet this intent by offering performance-based
stock and cash incentives and other equity based incentive awards, thereby
providing a proprietary interest in pursuing the long-term growth, profitability
and financial success of the Company.
 
2. DEFINITIONS.
 
For purposes of this Plan, the following terms shall have the meanings set forth
below:
 
(a) “Award” or “Awards” means an award or grant made to a Participant under
Sections 6 through 9, inclusive, of the Plan.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Broker Assisted Exercise” means a special sale and remittance procedure
pursuant to which the Participant who holds a Stock Option shall concurrently
provide irrevocable written instructions to (a) a Committee-designated brokerage
firm (“Broker”) to effect the immediate sale of the Common Stock covered by a
Stock Option and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate price of the Stock
Options, plus all applicable Federal, state and local income and employment
taxes required to be withheld by the Company, and (b) the Company to deliver the
certificates for the Common Stock directly to such brokerage firm in order to
complete the sale.
 
(d) “Code” means the Internal Revenue Code of 1986, as amended, together with
the regulations promulgated thereunder.
 
(e) “Committee” means the Compensation Committee of the Board, or any committee
of the Board performing similar functions, constituted as provided in Section 3
of the Plan.
 
(f) “Common Stock” means the common stock of the Company or any security of the
Company issued in substitution, exchange or lieu thereof.
 
(g) “Company” means Swift Energy Company, a Texas corporation, or any successor
entity.
 
(h) “Date of Grant” means the date on which the Committee takes formal action to
grant an Award, provided that it is followed, as soon as reasonably practicable,
by written notice to the Participant receiving the Award.
 
(i) “Disability” means (i) in the case of a Participant whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “disability,” the meaning set
forth in such employment or consulting agreement during the period that such
employment or consulting agreement remains in effect; and (ii) in all other
cases, a total and permanent disability as defined in the Company’s long-term
disability plan, or if the Company has no long-term disability plan in effect at
the time of a Participant’s disability, “disability” shall mean a Participant’s
present incapacity resulting from an injury or illness (either mental or
physical) which, in the reasonable opinion of the Committee based on such
medical evidence as it deems necessary, will result in death or can be expected
to continue for a period of at least twelve (12) months and will prevent the
Participant from performing the normal services required of the Participant by
the Company; provided, however, that such disability did not result, in whole or
in part:  (i) from chronic alcoholism; (ii) from addiction to narcotics; (iii)
from a felonious undertaking; or (iv) from an intentional self-inflicted wound.
 
1

--------------------------------------------------------------------------------


(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute.
 
(k) “Fair Market Value” means on any given date (i) the closing price of the
Common Stock on any established national exchange or exchanges on such date as
reported in any newspaper of general circulation, provided, further, that if the
actual transaction involving the Common Stock occurs at a time when the New York
Stock Exchange is closed for regular trading, then it shall be the most recent
closing price, or (ii) if the Common Stock is not listed on an established stock
exchange, the mean between the closing bid and low asked quotations of the
Common Stock in the New York over-the-counter market as reported by the National
Association of Securities Dealers, Inc. for such trading date.
 
(l) “Immediate Family Member” means the spouse, parents, siblings, children,
grandchildren and in-laws of a Participant.
 
(m) “Incentive Stock Option” means any Stock Option that is intended to be and
is specifically designated as an “incentive stock option” within the meaning of
Section 422 of the Code.
 
(n) “Nonqualified Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of the Plan that is not an Incentive Stock Option.
 
(o) “Participant” means an employee of the Company or a Subsidiary, or an
individual who is performing services for those entities (including a consultant
to the Company, but only insofar as to Awards other than Incentive Stock Options
are concerned), who from time to time shall be designated by the Committee and
in all such cases who is also granted an Award under the Plan, and only as to
Restricted Awards, directors of the Company.
 
(p) “Performance Bonus Award” means an Award of cash and/or shares of Common
Stock granted pursuant to the provisions of Section 9 of the Plan.
 
(q) “Plan” means this Swift Energy Company 2005 Stock Compensation Plan as set
forth herein and as it may be hereafter amended.
 
(r) “Restricted Award” means an Award granted pursuant to the provisions of
Section 8 of the Plan.
 
(s) “Restricted Stock Grant” means an Award of shares of Common Stock granted
pursuant to the provisions of Section 8 of the Plan.
 
(t) “Restricted Unit Grant” means an Award of units representing shares of
Common Stock granted pursuant to the provisions of Section 8 of the Plan.
 
(u) “Stock Appreciation Right” means an Award to benefit from the appreciation
of Common Stock granted pursuant to the provisions of Section 7 of the Plan.
 
(v) “Stock Option” means an Award to purchase shares of Common Stock granted
pursuant to the provisions of Section 6 of the Plan.
 
(w) “Subsidiary” or “Subsidiaries” means any corporation or entity in which the
Company directly or indirectly owns stock or interests possessing fifty percent
(50%) or more of the total combined voting power of all classes of such
corporation’s stock or interests.
 
2

--------------------------------------------------------------------------------


(x) “Ten Percent Shareholder” means a person who owns (or is considered to own
after taking into account the attribution of ownership rules of Section 424(d)
of the Code) more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries.
 
3. ADMINISTRATION.
 
(a) The Plan shall be administered by the Committee, as appointed from time to
time by the Board. The Board may from time to time remove members from, or add
members to, the Committee.  The Committee shall be comprised solely of two or
more members of the Board who are (i) “Non-Employee Directors” as defined in
Rule 16b-3 promulgated by the Securities and Exchange Commission (“SEC”) under
the Exchange Act as it may be amended from time to time, or any successor rule
and (ii) “outside directors” under Section 162(m) of the Code.
 
(b) A majority of the members of the Committee shall constitute a quorum for the
transaction of business.  Action approved in writing by a majority of the
members of the Committee then serving shall be as effective as if the action had
been taken by unanimous vote at a meeting duly called and held.
 
(c) The Committee is authorized to construe and interpret the Plan, to
promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan.  Any determination, decision, or
action of the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be binding upon all
Participants and any person validly claiming under or through any Participant
and any Award under this Plan will be made only if the Committee decides in its
sole and absolute discretion that the Participant or any persons validly
claiming through any Participant is entitled to such award.  In the event of a
disagreement as to the interpretation of the Plan or any agreements issued
hereunder as to any right or obligation arising from or related to the Plan, the
decision of the Committee shall be final and binding.
 
(d) The Committee may designate persons other than members of the Committee to
carry out its responsibilities under such conditions and limitations as it may
prescribe, except that the Committee may not delegate its authority to grant
Awards to persons subject to Section 16 of the Exchange Act.  The Committee is
specifically authorized to give authority to the Company’s chief executive
officer within specified written limits to grant Awards to new employees of the
Company in connection with their hiring, which written limits may be changed
from time to time by the Committee in its sole discretion.
 
(e) The Committee is expressly authorized to make modifications to the Plan as
necessary to effectuate the intent of the Plan as a result of any changes in the
tax, accounting, or securities laws treatment of Participants and the Plan,
subject to those restrictions that are set forth in Section 14 (b) and (c)
below.
 
(f) The Company shall effect the granting of Awards under the Plan, in
accordance with the determinations made by the Committee, by execution of
instruments in writing in such form as approved by the Committee.
 
(g) No member of the Committee shall be liable for any action taken or omitted
to be taken by such member or by any other member of the Committee with respect
to the Plan, and to the extent of liabilities not otherwise insured under a
policy purchased by the Company, the Company does hereby indemnify and agree to
defend and save harmless any member of the Committee with respect to any
liabilities asserted or incurred in connection with the exercise and performance
of their powers and duties hereunder, unless such liabilities are judicially
determined to have arisen out of such person’s gross negligence, fraud or bad
faith. Such indemnification shall include attorney’s fees and all other costs
and expenses reasonably incurred in defense of any action arising from such act
of commission or omission.  Nothing herein shall be deemed to limit the
Company’s ability to insure itself with respect to its obligations hereunder.
 
4. ELIGIBILITY.
 
Persons eligible for Awards under the Plan shall consist of employees (including
officers, whether or not they are directors) and directors of the Company or its
Subsidiaries, or individuals performing services for these entities, who from
time to time shall be designated by the Committee (including consultants to the
Company, but only insofar as Awards other than Incentive Stock Options are
concerned) provided that non-employee directors of the Company are eligible to
receive only Restricted Awards under the Plan.  If a person who has been a
Participant under this Plan ceases to be an employee but remains or becomes a
director of the Company, then Section 10(c)(ii) shall apply to Awards held by
that Participant.  No member of the Committee shall be eligible to receive an
Award other than a Restricted Award.
 
3

--------------------------------------------------------------------------------


5. DURATION OF AND COMMON STOCK SUBJECT TO PLAN.
 
(a) Term. No Awards will be granted after May 10, 2015, but the Plan shall
remain in effect with respect to Awards then outstanding, including Reload
Options on Awards then outstanding.
 
(b) Shares of Common Stock Subject to Plan. The maximum aggregate number of
shares of Common Stock in respect of which Awards may be granted under the Plan
(the “Plan Maximum”) shall be 2,850,000, subject to adjustment as provided in
Sections 5 or 12 below, plus any shares of Common Stock that are subject to
awards granted prior to the effective date of this Plan under any prior
long-term incentive plans of the Company (“Prior Plan”) that later (i) cease to
be subject to such awards for any reason other than such awards having been
exercised or (ii) result in the forfeiture of the shares of Common Stock back to
the Company. Subject to the provisions of Section 12 below, the maximum
aggregate number of shares of Common Stock in respect of which Incentive Stock
Options may be granted under the Plan shall not exceed 875,000.  The aggregate
number of shares of Common Stock available for issuance under the Plan will be
reduced by 1.44 shares of Common Stock for each share of Common Stock delivered
in settlement of all Awards other than Stock Options (for which the number of
shares of Common Stock available for issuance under the Plan will be reduced by
one share of Common Stock for each share of Common Stock delivered in settlement
of a Stock Option).  Common Stock issued under the Plan may be either authorized
and unissued shares or treasury shares. The following terms and conditions shall
apply to Common Stock subject to the Plan:
 
(i) In no event shall more than the Plan Maximum be cumulatively available for
Awards under the Plan;
 
(ii) If any Awards are forfeited, terminated, exchanged for other Awards,
settled in cash in lieu of stock, or expire unexercised, or become
unexercisable, the undelivered shares of Common Stock which were previously
subject to the Awards shall again be available for Awards under the Plan to the
extent of such forfeiture, termination, expiration, unexercisability, cash
settlement or exchange.
 
6. STOCK OPTIONS.
 
Stock Options granted under the Plan may be in the form of Incentive Stock
Options or Non-Qualified Stock Options (collectively, the “Stock
Options”).  Stock Options shall be subject to the following terms and
conditions, and each Stock Option shall contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable:
 
(a) Grant. Stock Options shall be granted separately.  In no event will Stock
Options or Awards be issued in tandem whereby the exercise of one affects the
right to exercise the other.  Incentive Stock Options may only be granted to
persons who are employees.
 
(b) Stock Option Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant,
provided that, in no event shall the exercise price of a Stock Option be less
than one hundred percent (100%) of the Fair Market Value of the Common Stock on
the date of the grant of the Stock Option.  In the case of a Ten Percent
Shareholder, the exercise price of an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of the Common Stock
on the date of the grant.
 
(c) Option Term. The term of each Stock Option shall be fixed by the
Committee.  The term of all Stock Options shall not exceed ten (10) years after
the date the Stock Option is granted, and the term of any Incentive Stock
Options granted to Ten Percent Shareholders shall not exceed five (5) years
after the date of the grant.
 
4

--------------------------------------------------------------------------------


(d) Exercisability.
 
(i) Incentive Stock Options and Nonqualified Stock Options shall be exercisable
in installments as determined by the Compensation Committee in its sole
discretion, and shall be subject to such other terms and conditions as the
Committee shall determine at the date of grant, provided that if not otherwise
determined by the Committee, Incentive Stock Options and Nonqualified Stock
Options may be exercised as to twenty percent (20%) of the shares covered
thereby beginning on the first anniversary date of the date of grant
(hereinafter, “Anniversary Date”), and thereafter an additional twenty percent
(20%) of shares subject to such stock options may be exercisable beginning on
the Anniversary Date in each of the following four years, except as otherwise
provided in Sections 10 and 13; and
 
(ii) Reload Options shall become exercisable in accordance with Section
6(i)(iii) hereof.
 
(e) Method of Exercise. Subject to applicable exercise restrictions set forth in
Section 6(d) above, a Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
to be purchased and shall be deemed to be exercised when payment in full of the
purchase price has been received by the Company.  The purchase price may be paid
by any of the following methods, subject to the restrictions set forth in
Section 6(f) hereof:
 
(i) in cash, by certified or cashier’s check, by money order, by personal check
(if approved by the Committee) or through a Broker Assisted Exercise, in an
amount equal to the aggregate purchase price of the shares of Common Stock to
which such exercise relates; or
 
(ii) if acceptable to the Committee, by delivery of shares of Common Stock
already owned by the Participant and held by the Participant for a minimum of
six months, which shares, including any cash tendered therewith, have an
aggregate Fair Market Value equal to the aggregate purchase price of the shares
of Common Stock to which such exercise relates.
 
(f) Restrictions on Method and Timing of Exercise. Notwithstanding the foregoing
provisions, the Committee, in granting Stock Options pursuant to the Plan, may
limit the timing or methods by which a Stock Option may be exercised by any
person or waive all or any portion of such limits on timing or methods, and, in
processing any purported exercise of a Stock Option granted pursuant to the
Plan, may refuse to recognize the timing or methods of exercise selected by the
Participant if, in the opinion of counsel to the Company, there is a substantial
risk that such exercise could result in the violation of any then applicable
rules or regulations, including federal or state securities laws.
 
(g) Tax Withholding. Holders of Nonqualified Stock Options, subject to the
discretion of the Committee, may be entitled to elect at or prior to the time
the exercise notice is delivered to the Company, to have the Company withhold
from the shares of Common Stock to be delivered upon exercise of the
Nonqualified Stock Option the number of shares of Common Stock having a Fair
Market Value which does not exceed the minimum tax withholding obligation of the
Company with respect to the exercise in question.  If withholding is made in
shares of Common Stock pursuant to the method set forth above, the Committee, in
its discretion, may grant “Reload Options” (as defined and on the terms
specified in Section 6(h) below) for the number of shares so
withheld.  Notwithstanding the foregoing provisions, a holder of a Nonqualified
Stock Option may not elect to satisfy his or her withholding tax obligation in
respect of any exercise as contemplated above if, in the opinion of counsel to
the Company, there is substantial risk that such election could result in a
violation of any then applicable rules or regulations, including federal or
state securities law, or such withholding would have an adverse tax or
accounting effect on the Company.
 
(h) Grant of Reload Options. Unless otherwise provided in a Participant’s Stock
Option Agreement, whenever the Participant holding any Incentive Stock Option or
Nonqualified Stock Option (the “Original Option”) outstanding under this Plan or
under any Prior Plan (including any “Reload Options” granted under the
provisions of this Section 6(h)) exercises the Original Option and makes payment
of a portion or all of the option price by tendering shares of the Common Stock
previously held by him or her pursuant to Section 6(e)(ii) hereof, then the
Participant shall automatically receive a reload option (the “Reload Options”)
for that number of additional shares of Common Stock which is equal to the
number of shares tendered by the Participant in payment of the option price for
the Original Option being exercised.  All such Reload Options granted hereunder
shall be on the following terms and conditions:
 
5

--------------------------------------------------------------------------------


(i) The Reload Option price per share shall be an amount equal to the current
Fair Market Value per share of the Common Stock on the date of grant, which
shall be the date of the Company’s receipt of the exercise notice for the
Original Option;
 
(ii) The option exercise period shall expire, and the Reload Option shall no
longer be exercisable, on the expiration of the option period of the Original
Option or two (2) years from the date of the grant of the Reload Option,
whichever is later;
 
(iii) Any Reload Option granted under this Section 6(h) shall vest and first
become exercisable one (1) year following the date of exercise of the Original
Option; and
 
(iv) All other terms of Reload Options granted hereunder not specified above in
this Section 6(h) shall be identical to the terms and conditions of the Original
Option, the exercise of which gives rise to the grant of the Reload Option.
 
(i) Special Rule for Incentive Stock Options. With respect to Incentive Stock
Options granted under the Plan, the aggregate Fair Market Value of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under all stock option
plans of the Company or its Subsidiaries shall not exceed one hundred thousand
dollars ($100,000).  The Fair Market Value of any Common Stock shall be
determined as of the time the option with respect to such stock is granted or
such other time as may be required by Section 422(d) of the Code, as such
section of the Code may be amended from time to time.
 
(j) Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code.  To the extent permitted under Section 422 of the Code or
applicable regulations thereunder or any applicable Internal Revenue Service
pronouncements:
 
(i) to the extent that any portion of any Incentive Stock Option that first
becomes exercisable during any calendar year exceeds the $100,000 limitation (as
set forth in Section 6(i) above) and contained in Section 422(d) of the Code,
such excess portion shall be treated as a Nonqualified Stock Option; and
 
(ii) if the vesting period or exercisability of an Incentive Stock Option is
accelerated, any portion of such Option that exceeds the $100,000 limitation set
forth in Section 6(i) above shall be treated as a Nonqualified Stock Option.
 
Even if the shares of Common Stock which are issued upon exercise of any
Incentive Stock Option are sold or exchanged within one year following the
exercise of that Incentive Stock Option such that the sale constitutes a
disqualifying disposition for Incentive Stock Option treatment under the Code,
no provision of this Plan shall be construed as prohibiting such a sale.
 
(k) Limit on Awards to Named Executive Officers.  Notwithstanding any provision
in this Plan to the contrary, no person whose compensation may be subject to the
limitations on deductibility under Section 162(m) of the Code (a “Named
Executive Officer”) shall be eligible for a grant during a single calendar year
of Awards with respect to or measured by, more than 100,000 shares of Common
Stock.  The limitation under this Section 6(k) shall be construed so as to
comply with the requirements of Section 162(m) of the Code.
 
7. STOCK APPRECIATION RIGHTS.
 
The grant of Stock Appreciation Rights under the Plan shall be subject to the
following terms and conditions, and shall contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee shall deem desirable:
 
6

--------------------------------------------------------------------------------


(a) Stock Appreciation Rights. A Stock Appreciation Right is an Award entitling
a Participant to receive an amount equal to (or if the Committee shall determine
at the time of grant, less than) the excess of the Fair Market Value of a share
of Common Stock on the date of exercise over the Fair Market Value of a share of
Common Stock on the date of grant of the Stock Appreciation Right, multiplied by
the number of shares of Common Stock with respect to which the Stock
Appreciation Right shall have been exercised.
 
(b) Grant. Subject to the other provisions of this Plan, a Stock Appreciation
Right shall be granted separately.  In no event will Stock Appreciation Rights
and other Awards be issued in tandem whereby the exercise of one such Award
affects the right to exercise the other.
 
(c) Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee, provided that subject
to the other provisions of this Plan, a Stock Appreciation Right shall not be
exercisable prior to the first Anniversary Date of the date of grant, unless and
to the extent, in the opinion of counsel, it would not subject such Participant
to a substantial risk of liability under Section 16 of the Exchange Act, in
which case the Committee, in its discretion, may provide that a Stock
Appreciation Right shall be automatically exercised on one or more specified
dates or upon occurrence of one or more specified events, or that a Stock
Appreciation Right may be exercised during only limited time periods.
 
(d) Form of Payment. Payment to a Participant upon exercise of a Stock
Appreciation Right may be made only in shares of Common Stock.
 
8. STOCK GRANTS AND RESTRICTED AWARDS
 
Restricted Awards granted under the Plan may be in the form of either Restricted
Stock Grants or Restricted Unit Grants.  Restricted Awards shall be subject to
the following terms and conditions, and may contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable.
 
(a) Restricted Stock Grants. A Restricted Stock Grant is an Award of shares of
Common Stock made to a Participant subject to such terms and conditions, if any,
as the Committee deems appropriate, as set forth in Section 8(e)
below.  Further, as a condition to the grant of Restricted Stock to any
Participant who, at the date of grant has neither been a director of the Company
nor been employed by the Company, nor performed services for the Company, the
Committee shall require such Participant to pay at least an amount equal to the
par value of the shares of Common Stock subject to the Restricted Stock Grant
within thirty (30) days of the date of the grant, and failure to pay such amount
shall result in an automatic termination of the Restricted Stock Grant.
 
(b) Restricted Unit Grants. A Restricted Unit Grant is an Award of units granted
to a Participant subject to such terms and conditions as the Committee deems
appropriate in its discretion, including, without limitation, the requirement
that such Participant forfeit such units upon termination of employment for
specified reasons within a specified period of time or upon termination of
service as a director, and restrictions on the sale, assignment, transfer or
other disposition of the units.  Subject to the discretion of the Committee at
the time a Restricted Unit Grant is awarded to a Participant, a unit will have a
value (i) equivalent to one share of Common Stock, or (ii) equivalent to the
excess of the Fair Market Value of a share of Common Stock on the date the
restriction lapses over the Fair Market Value of a share of Common Stock on the
date of the grant of the Restricted Unit Grant (or over such other value as the
Committee determines at the time of the grant).
 
(c) Grant of Awards. Restricted Awards shall be granted separately under the
Plan in such form and on such terms and conditions as the Committee may from
time to time approve (other than those granted to directors), including grants
of shares of Common Stock to a Participant other than a director without
restrictions, vesting requirements and/or conditions. Restricted Awards,
however, may not be granted in tandem with other Awards whereby the exercise of
one such Award affects the right to exercise the other.  Subject to the terms of
the Plan, other than Restricted Awards granted to directors, the Committee shall
determine the number of Restricted Awards to be granted to a Participant and the
Committee may impose different terms and conditions on any particular Restricted
Award made to any Participant.  Each Participant receiving a Restricted Stock
Grant shall either be issued a stock certificate in respect of the shares of
Common Stock so granted or such shares shall be recorded in the name of the
Participant on the books of Company’s stock transfer agent, in either case
registered in the name of the Participant.  If issued in certificated form, such
shares shall be accompanied by a stock power duly executed by the
Participant.  Such certificates or stock transfer records shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to the Award.  Any certificates evidencing the shares and/or grants
recorded on the books of the Company’s stock transfer agent shall be held in
custody by the Company, or not issued by the Company’s stock transfer agent,
until the restrictions imposed thereon shall have lapsed or been removed.
 
7

--------------------------------------------------------------------------------


(d) Restricted Awards for Non-Employee Directors.  On the day following the date
directors are elected by shareholders at each annual meeting of shareholders
(which shall be the date of grant), each individual who is a Non-Employee
Director (as defined in Section 3 of this Plan) shall automatically receive a
Restricted Award of that number of shares of Common Stock (rounded up to the
nearest multiple of 10 shares of Common Stock) determined by dividing $120,000
by the Fair Market Value of the Common Stock on the date of grant of the
Restricted Award (each $120,000 Restricted Award to a Non-Employee Director
being herein referred to as an “Annual Director Award”).  If a Non-Employee
Director first becomes a Non-Employee Director other than by being elected by
shareholders at an annual meeting (which shall be the date of grant), that
director shall automatically receive that portion of an Annual Director Award
equal to the portion of a full twelve month period between the date of his or
her election as a director and the next annual meeting of shareholders.
 
The service restrictions contained in each Annual Director Award of Common Stock
shall lapse on the date of the next annual meeting of shareholders and each
Annual Director Award of Common Stock shall vest ratably in three equal
installments, one-third on the date of each of the three annual meetings of
shareholders following the grant date, provided that following the date of such
initial lapse of service restrictions, if a Non-Employee Director’s service as a
director terminates with the director in good standing as determined in the sole
discretion of the Board, then all Annual Director Awards of Common Stock of that
Non-Employee Director shall vest immediately and any service restrictions
thereon shall lapse.  Further, in the event of death or Disability of a
Non-Employee Director at any time following the grant date, all service
restrictions on any Annual Director Awards of Common Stock shall lapse and all
Annual Director Awards shall vest except as may otherwise be provided in this
Plan.
 
(e) Restriction Period.  Restricted Awards shall provide for vesting of such
Awards over a three-year period, unless specifically determined otherwise by the
Committee (or a one-year period if the Restricted Award is performance based)
commencing on the date of the Award and ending on such later date or dates as
the Committee may designate at the time of the Award (“Restriction
Period”).  During the Restriction Period, a Participant may not sell, assign,
transfer, pledge, encumber, or otherwise dispose of shares of Common Stock
received under a Restricted Stock Grant.  Upon expiration of the applicable
Restriction Period (or lapse of restrictions during the Restriction Period where
the restrictions lapse in installments), the Participant shall be entitled to
receive his or her Restricted Award or the applicable portion thereof, as the
case may be, along with a return of the stock power executed by the Participant
once the restriction has fully lapsed.  Upon termination of a Participant’s
employment with the Company or any Subsidiary or termination of service as a
director for any reason during the Restriction Period, all or a portion of the
shares or units, as applicable, that are still subject to a restriction may vest
or be forfeited, in accordance with the terms and conditions established by the
Committee at or after grant.
 
(f) Payment of Awards. A Participant shall be entitled to receive payment for a
Restricted Unit Grant (or portion thereof) in an amount equal to the aggregate
Fair Market Value of the units covered by the Award upon the expiration of the
applicable Restriction Period.  Payment in settlement of a Restricted Unit Grant
shall be made as soon as practicable following the conclusion of the respective
Restriction Period (i) in cash, by certified or cashier’s check, by money order
or by personal check (if approved by the Committee), (ii) in shares of Common
Stock equal to the number of units granted under the Restricted Unit Grant with
respect to which such payment is made or (iii) in any combination of the above,
as the Committee shall determine.  The Committee may elect to make this
determination either at the time the Award is granted, or with respect to
payments contemplated in clause (i) and (ii) above, at the time the Award is
settled.
 
(g) Rights as a Shareholder. A Participant shall have, with respect to the
shares of Common Stock received under a Restricted Stock Grant, all of the
rights of a shareholder of the Company, including the right to vote the shares,
and the right to receive any cash dividends. Stock dividends issued with respect
to the shares covered by a Restricted Stock Grant shall be treated as additional
shares under the Restricted Stock Grant and shall be subject to the same
restrictions and other terms and conditions that apply to shares under the
Restricted Stock Grant with respect to which the dividends are issued.
 
8

--------------------------------------------------------------------------------


9. PERFORMANCE BONUS AWARDS.
 
Performance Bonus Awards granted under this Plan may be in the form of cash or
shares of Common Stock, or a combination thereof. If a Performance Bonus Award
is a combination of cash and shares of Common Stock, the portion of the
Performance Bonus Award comprised of cash and the portion comprised of shares of
Common Stock will be determined by the Committee based upon the Committee’s
judgment as to the best interests of the Company as a whole, taking into account
both long-term and short-term strategic goals. Performance factors are to be
determined prior to the period of performance, which shall be not less than one
year, and may include (i) increases in earnings, earnings per share, EBITDA,
revenues, cash flow, return on equity or total shareholder return, (ii) year-end
volumes of proved oil and gas reserves and/or year-end probable reserves, (iii)
yearly oil and gas production, (iv) share price performance, (v) relative
technical, commercial and leadership attributes, or (vi) similar performance
factors.  If a Performance Bonus Award is paid in whole or in part in shares of
Common Stock, the number of shares shall be determined based upon the Fair
Market Value of such shares, and such shares may be awarded in lieu of receipt
of some or all of such Award in cash.  Performance Bonus Awards shall be subject
to such terms and conditions as the Committee shall determine in its sole
discretion.
 
10. TERMINATION OF EMPLOYMENT OR SERVICE.
 
The terms and conditions under which an Award may be exercised after a
Participant’s termination of employment or service as a director shall be
determined by the Committee, except as otherwise provided herein.  The
conditions under which such post-termination exercises shall be permitted with
respect to Incentive Stock Options shall be determined in accordance with the
provisions of Section 422 of the Code and as otherwise provided in Section 6
above, provided that the Committee, in its sole discretion, may change, by any
agreement approved by the Committee, the post-termination rights of a
Participant, including accelerating the dates upon which all or a portion of any
outstanding unexercised Stock Option or other Award held by a Participant may
become vested or be exercised following such termination of employment or
service as a director; provided that any such changes which affect Awards
granted to a Non-Employee Director or a Named Executive Officer (as defined in
Sections 6(k)) shall be confined to changes related to the Non-Employee
Director’s or Named Executive Officer’s death, Disability, retirement as a
director, termination of employment upon retirement, or related to a Change of
Control.
 
(a) Termination by Death. Subject to Section 6(j), if a Participant’s employment
by the Company or any Subsidiary or service as a director terminates by reason
of the Participant’s death, or if the Participant’s death occurs within three
(3) months after the termination of his or her employment or service as a
director, any Award held by such Participant immediately prior to the date of
his or her death may thereafter be exercised, to the extent such Award otherwise
was exercisable by the Participant immediately prior to the date of his or her
death, by the legal representative of the Participant’s estate or by any person
who acquired the Award by will or the laws of descent and distribution, for a
period of one year from the date of his or her death or until the expiration of
the stated term of the Award, whichever period is the shorter; provided,
however, that the Committee, in its discretion may specifically provide, either
in any agreement providing for an Award or in any employment contract or any
other agreement approved by the Committee, for the acceleration of the vesting
and/or right of exercise under any Award held by a Participant immediately prior
to the date of his or her death.  Subject to the provision of Section 8(d),
after termination of employment or service as a director by reason of a
Participant’s death, any right of exercise under an Award held by that
Participant that is not then vested and exercisable, or under this Section 10(a)
becomes vested and exercisable, shall be terminated and extinguished.
 
(b) Termination by Reason of Disability. Subject to Section 6(j), if a
Participant’s employment by the Company or Subsidiary or service as a director
terminates by reason of Disability, any Award held by such Participant
immediately prior to the date of his or her Disability may thereafter be
exercised by the Participant, to the extent such Award otherwise was exercisable
by the Participant immediately prior to the date of his or her Disability for a
period of one year from the date of such termination of employment or service as
a director by reason of Disability, or until the expiration of the stated term
of such Award, whichever period is shorter; provided, however, that if the
Participant dies within such one-year period, any unexercised Award held by such
Participant shall thereafter be exercisable to the extent to which it was
exercisable immediately prior to the date of such death for a period of one year
from the date of his or her death or until the expiration of the stated term of
such Award, whichever period is shorter; and provided further, that the
Committee may, in its discretion specifically provide, either in any agreement
providing for an Award or in any employment contract or any other agreement
approved by the Committee for the acceleration of the vesting and/or right of
exercise under an Award held by a Participant immediately prior to the time of
termination of employment or service as a director by reason of his or her
Disability.  Subject to the provisions of Section 8(d), any right of exercise
under an Award held by the Participant that, after termination by reason of
Participant’s Disability is not then vested and exercisable, or under this
Section 10(b) becomes vested and exercisable, shall be terminated and
extinguished.
 
9

--------------------------------------------------------------------------------


(c) Other Termination. Subject to Section 6(j) and Section 13, if a
Participant’s employment by the Company or any Subsidiary is terminated for any
reason other than retirement, death, Disability or a Change of Control, any
Award held by the Participant immediately prior to the date of his or her
termination shall be exercisable, to the extent otherwise then exercisable, for
the lesser period of three (3) months from the date of such termination or the
balance of the term of the Award, and any right of exercise under any Award held
by a Participant immediately prior to the time of his or her termination that is
not vested immediately after such date of termination, shall be terminated and
extinguished; provided, however, that (i) the Committee, in its discretion may
specifically provide that, for Awards held prior to termination, vesting and/or
exercise may be accelerated at or prior to the time of termination, for a period
which may not exceed the original term of such Award, either in any agreement
providing for an Award, or in any employment contract or any other agreement
approved by the Committee; provided that any such acceleration of vesting or
exercise which affects Awards granted to Non-Employee Directors or the Named
Executive Officers (as defined in Section 6(k)) shall be confined to
acceleration related to the Non-Employee Directors’ and Named Executive
Officers’ death, Disability, retirement as a director or termination of
employment upon retirement, or related to a Change of Control, and (ii) upon
termination of employment upon retirement, if the Participant continues to
serve, or commences serving, as a director of the Company, then in such event
any Awards may continue to be held by the Participant under the original terms
thereof, with such modifications as the Committee may determine in its
discretion, with any Incentive Stock Options held by such Participant to
henceforth be treated as Nonqualified Stock Options.
 
(d) General Provisions.  Unless otherwise specifically provided herein, the
Committee shall have the following discretion regarding the treatment of
outstanding Stock Options upon termination of employment:
 
(i) Any Stock Option outstanding at the time of a Participant’s retirement,
termination of employment, Disability or death shall remain exercisable for such
period of time thereafter as shall be determined by the Committee and set forth
in the documents evidencing the grant of any Stock Option or in an employment or
other agreement with such Participant, provided that no Stock Option shall be
exercisable more than ten (10) years from the date of grant of the Original
Option;
 
(ii) The Committee shall have complete discretion, exercisable either at the
time a Stock Option is granted or any time while the Stock Option remains
outstanding, to extend the period of time for which the Stock Option is to
remain exercisable following a Participant’s termination of employment from the
limited exercise period otherwise in effect for that Stock Option to such
greater period of time as the Committee shall deem appropriate, but in no event
to a date which is more than ten (10) years from the date of grant of the
Original Option; and
 
(iii) The Committee shall have the complete discretion to permit a Stock Option
to be exercised following a Participant’s retirement, termination of employment,
Disability or death not only with respect to the number of Stock Options which
are then fully vested but also with respect to one or more additional
installments as to which the Participant would have vested had the Participant
continued in the Company’s employment.
 
11. TRANSFERABILITY OF AWARDS.
 
(a) No Incentive Stock Option under the Plan, and no rights or interest therein,
shall be assignable or transferable by a Participant except by will or the laws
of descent and distribution, after which assignment Section 10(a) hereof shall
apply to exercise of the Incentive Stock Option by the assignee. During the
lifetime of a Participant, Incentive Stock Options are exercisable only by, and
settlements of Incentive Stock Options are to be made to, such Participant or
his or her legal representative.
 
(b) The Committee may, in its discretion, authorize all or a portion of any
Awards (other than Incentive Stock Options) to be on terms which permit transfer
by the Participant to (i) the Immediate Family Members of the Participant, (ii)
a trust or trusts for the exclusive benefit of such Immediate Family Members,
(iii) a charitable trust or trusts created or controlled by the Participant, or
(iv) a partnership in which such Immediate Family Members are the only partners,
provided that (x) there may be no consideration for any such transfer, (y) the
transfer must be approved by the Committee in a manner consistent with this
Section, and (z) subsequent transfers of transferred Awards shall be prohibited
except to a transferee to whom the Participant could have transferred the Award
pursuant to this Section 11 or by will or the laws of descent and distribution,
after which assignment Section 10(a) hereof shall apply to exercise of the Award
by the assignee.  Following transfer, any such Awards shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided however, that the transferee shall be entitled to exercise
the Award to the same extent as the Participant would be so entitled. The events
of termination of employment of Section 10 hereof shall continue to be
interpreted by application with respect to the original Participant, following
which events the Awards shall be exercisable by the transferee only to the
extent, and for the periods specified in Section 10.
 
10

--------------------------------------------------------------------------------


12. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
 
(a) The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board or the shareholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of bonds,
debentures, Common Stock, preferred or prior preference stocks ahead of or
affecting the Company’s Common Stock or the rights thereof, the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding.
 
(b) In the event of any change in capitalization affecting the Common Stock of
the Company, such as a stock dividend, stock split, recapitalization, merger,
consolidation, split-up, combination, exchange of shares, other form of
reorganization, or any other change affecting the outstanding Common Stock as a
class, the Board shall make such substitutions or adjustments to outstanding
Awards as it deems appropriate and equitable.  In its discretion,
such  adjustments may include, without limitation, such proportionate
adjustments that it deems appropriate to reflect such change with respect to (i)
the maximum number of shares of Common Stock or class of shares reserved for
issuance under the Plan, (ii) the maximum number of shares of Common Stock or
class of shares which may be sold or awarded to any Participant, (iii) the
number of shares of Common Stock or class of shares covered by each outstanding
Award, and (iv) the price per share in respect of the outstanding
Awards.  Notwithstanding the foregoing, the Board may only increase the
aggregate number of shares of Common Stock for which Awards may be granted under
the Plan solely to reflect the changes, if any, of the capitalization of the
Company or a Subsidiary.  The Committee may also make such adjustments in the
number of shares covered by, and the price or other value of any outstanding
Awards in the event of a spin-off or other distribution (other than normal cash
dividends) of Company assets to shareholders.
 
(c) Notwithstanding the foregoing: (i) any adjustments made pursuant to this
Section 12 of the Plan to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 12 of the Plan to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment, the Awards either continue not to be
subject to Section 409A of the Code or comply with the requirements of Section
409A of the Code; and (iii) the Committee shall not have the authority to make
any adjustments pursuant to this Section 12 of the Plan to the extent that the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code to be subject thereto.
 
13. CHANGE OF CONTROL.
 
(a) In the event of a Change of Control (as defined in Paragraph (b) below) of
the Company, and except as the Board may expressly provide otherwise in
resolutions adopted prior to the Change of Control or in a Participant’s Award:
 
(i) All Stock Options or Stock Appreciation Rights then outstanding shall become
fully vested and exercisable as of the date of the Change of Control; and
 
(ii) All restrictions and conditions of all Restricted Stock Grants and
Restricted Unit Grants then outstanding shall be deemed satisfied as of the date
of the Change of Control;
 
11

--------------------------------------------------------------------------------


provided that unless otherwise expressly permitted in an employment agreement or
other agreement between a Participant and the Company, any Award which has been
outstanding less than one (1) year on the date of the Change of Control shall
not be afforded such treatment.
 
(b) A “Change of Control” shall be deemed to have occurred upon the occurrence
of any one (or more) of the following events, other than a transaction with
another person controlled by the Company or its officers or directors, or a
benefit plan or trust established by the Company for its employees:
 
(i) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, becomes the beneficial owner of shares of the Company with respect to which
forty percent (40%) or more of the total number of votes for the election of the
Board may be cast;
 
(ii) As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the above, persons who were directors of the Company
immediately prior to such event shall cease to constitute a majority of the
Board;
 
(iii) The stockholders of the Company shall approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company; or
 
(iv) A tender offer or exchange offer is made for shares of the Company’s Common
Stock (other than one made by the Company), and shares of Common Stock are
acquired thereunder (“Offer”).
 
(c) Notwithstanding any provision of the Plan to the contrary, in the event of
the proposed dissolution or liquidation of the Company, or in the event of a
proposed sale of all or substantially all of the assets of the Company, or the
proposed merger of the Company with or into another corporation (collectively,
the “Transaction”), unless otherwise expressly provided (by express reference to
this Section 13(c)) in the terms of a Stock Option, after the public
announcement of the Transaction, the Committee may, in its sole discretion,
direct the Company to deliver a written notice (“Cancellation Notice”) to any
Participant holding a Stock Option, canceling the unexercised vested portion
(including the portion which becomes vested by reason of acceleration), if any,
of such Stock Option, effective on the date specified in the Cancellation Notice
(“Cancellation Date”).  Notwithstanding the foregoing, the Cancellation Date may
not be earlier than the last to occur of (i) the 15th day following delivery of
the Cancellation Notice, and (ii) the 60th day prior to the proposed date for
the consummation of the Transaction (“Proposed Date”).  Without limitation, the
Cancellation Notice will provide that, unless the Participant elects in writing
to waive, in whole or in part, a Conditional Exercise, that the exercise of the
Stock Option will be a Conditional Exercise.  A “Conditional Exercise” shall
mean that in the event the Transaction does not occur within 180 days of the
Proposed Date, the exercising Participant shall be refunded any amounts paid to
exercise such Participant’s Stock Option, such Stock Option will be reissued,
and the purported exercise of such Stock Option shall be null and void ab
intitio, provided, that, if the Transaction follows a Change in Control or would
give rise to a Change in Control, no Stock Option will be so terminated (without
the consent of the Participant) prior to the expiration of 20 days following the
later of (i) the date on which the Award became fully exercisable and (ii) the
date on which the Participant received written notice of the Covered
Transaction.
 
(d) Unless otherwise expressly provided in an Award, in the event of a Change in
Control, in the sole discretion of the Committee, the value of some or all
Awards may be cashed out on the basis of the Change in Control Price (as defined
below), at any time during the 60 day period immediately preceding any bona fide
transaction related to a Change in Control; provided, further, that if a date
prior to such occurrence is selected for a cash out, any subsequent increase in
the Change in Control Price will be paid to each Participant on the date of such
occurrence, or as soon thereafter as reasonably possible.  “Change in Control
Price” means the higher of (i) the highest price per share of Common Stock paid
in any transaction reported on the NYSE or such other exchange or market as is
the principal trading market for the Common Stock, or (ii) the highest price per
share paid in any bona fide transaction related to a Change in Control, at any
time during the 60 day period immediately preceding such occurrence with such
occurrence date to be determined by the Committee.
 
12

--------------------------------------------------------------------------------


14. AMENDMENT AND TERMINATION.
 
(a) Amendments Without Shareholder Approval. Except as set forth in Sections
14(b) and 14(c) below, the Board may, without further approval of the
shareholders, at any time amend, alter, discontinue or terminate this Plan, in
such respects as the Board may deem advisable.
 
(b) Amendments Requiring Shareholder Approval. Except as set forth in Section
14(c) below, subject to changes in law or other legal requirements (including
any change in the provisions of the Code and accompanying regulations that would
permit otherwise), the Board must obtain approval of the shareholders to make
any amendment that would (i) increase the aggregate number of shares of Common
Stock that may be issued under the Plan (except for adjustments pursuant to
Section 12 of the Plan), (ii) materially modify the requirements as to
eligibility for participation in the Plan or materially increase the benefits to
Participant, (iii) be required to be approved by the shareholders under any law,
rule or regulation or any rules for listed companies promulgated by any national
stock exchange on which the Company’s Common Stock is traded, (iv) allow the
creation of additional types of Awards under the Plan, (v) result in the
repricing of Awards issued under the Plan by lowering the exercise price of a
previously granted Award, or by cancellation of outstanding Awards with
subsequent replacement, or by regranting Awards with lower exercise prices, (vi)
materially extend the terms of the Plan, or (vii) increase the annual maximum
number of shares of Common Stock covered by Awards to any Participant who is
subject to the provisions of Section 6(k).
 
(c) Prohibited Amendments. Notwithstanding Sections 14(a) and 14(b), under no
circumstances may the Board or Committee (i) amend, alter, discontinue or
terminate the requirements set forth in Sections 6(b), 6(c), 6(i) or 6(j) with
respect to Incentive Stock Options unless (a) such modifications are made to
comply with changes in the tax laws, or (b) the Plan is completely terminated,
or (ii) make any amendment, alteration or modification to the Plan that would
impair the vested rights of a Participant under any Award theretofore granted
under this Plan.
 
15. MISCELLANEOUS MATTERS.
 
(a) Tax Withholding. As a condition to the exercise of Nonqualified Stock
Options or the lapse of restrictions or vesting or delivery of Restricted Stock,
an employee of the Company is required, and the Company may in its sole
discretion require any other Participant that it deems advisable, to pay the
Company the full amount of any federal, state, local or foreign taxes of any
kind required by law to be withheld (at the minimum required level) with respect
to such Awards, provided that the Company may also withhold any such amounts
through payroll deductions and/or the acceptance or retention of shares of
Common Stock otherwise issuable under any such Awards.
 
(b) No Right to Employment or Service. Neither the adoption of the Plan nor the
granting of any Award shall confer upon any Participant any right to continue
employment with or providing services to or on behalf of the Company or any
Subsidiary, as the case may be, nor shall it interfere in any way with the right
of the Company or a Subsidiary to terminate the employment or service of any
Participant at any time, with or without cause.
 
(c) Securities Law Restrictions. No shares of Common Stock shall be issued under
the Plan unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable federal and state securities
laws.  Certificates for shares of Common Stock delivered under the Plan may be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable Federal or state securities law.  The
Committee may cause a legend or legends to be put on any such certificates to
refer to those restrictions.
 
(d) Award Agreement. Each Participant receiving an Award under the Plan shall
enter into an agreement with the Company in a form specified by the Committee
agreeing to the terms and conditions of the Award and such related matters as
the Committee, in its sole discretion, shall determine.
 
(e) Section 409A.  It is the intention of the Company that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Committee specifically determines otherwise, and the Plan and
the terms and conditions of all Awards shall be interpreted accordingly.  The
terms and conditions governing any Awards that the Committee determines will be
subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or shares of Common Stock pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change of Control, shall be set forth in the applicable Award Agreement,
deferral election forms and procedures, and rules established by the Committee,
and shall comply in all respects with Section 409A of the Code.  The following
rules will apply to Awards intended to be subject to Section 409A of the Code
(“409A Awards”):
 
13

--------------------------------------------------------------------------------


(i) If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Code Section 409A, including applicable transition rules thereunder.
 
(ii) The Company shall have no authority to accelerate distributions relating to
409A Awards in excess of the authority permitted under Section 409A.
 
(iii) Any distribution of a 409A Award following a termination of employment
that would be subject to Code Section 409A(a)(2)(A)(i) as a distribution
following a separation from service of a “specified employee” as defined under
Code Section 409A(a)(2)(B)(i), shall occur no earlier than the expiration of the
six-month period following such Termination of Employment.
 
(iv) In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.
 
(v) In the case of an Award providing for distribution or settlement upon
vesting or the lapse of a risk of forfeiture, if the time of such distribution
or settlement is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution or settlement shall be made not later
than March 15 of the year following the year in which the Award vested or the
risk of forfeiture lapsed.
 
(f) Costs of Plan. The costs and expenses of administering the Plan shall be
borne by the Company.
 
(g) Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Texas.
 
(h) Effective Date. This Plan, having been approved by the Committee and the
Board on March 23, 2005, and approved by the Company’s shareholders on May 10,
2005, is effective as of May 11, 2005.  Plan Amendment Nos. 1, 2, and 3 dated
May 9, 2006, February 19, 2007, and May 8, 2007, respectively, have been
incorporated into this First Amended and Restated Plan dated November 4, 2008.
 
 




 
SWIFT ENERGY COMPANY, a Texas corporation
             
/s/Clyde W. Smith, Jr.
 
Clyde W. Smith, Jr
 
Chairman, Compensation Committee












 
 
14

--------------------------------------------------------------------------------

 
